Citation Nr: 0705635	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  The veteran died on October [redacted], 2001.  The 
appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the appellant's claim for 
entitlement to service connection for the cause of death and 
denied the appellant's claim for eligibility for Dependents' 
Educational Assistance.

The Board notes that the appellant submitted additional 
evidence without a waiver of local jurisdiction.  The 
appellant had submitted two letters, along with an article 
concerning the atmospheric tests which the veteran 
participated in, which were received in May 2006.  If a SOC 
or SSOC is prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) must be issued to 
the appellant, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
Board finds that the newly obtained evidence is not relevant 
to the issues pertinent to the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance benefits because the evidence does not show that 
the veteran's metastatic prostate cancer was caused by 
radiation exposure in service, nor does the evidence provide 
a medical nexus relating his prostate cancer or the cause of 
his death to his period of military service.  See Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The article the appellant submitted merely 
duplicates other evidence in the file concerning the scope 
and extent of the atmospheric tests at issue in this case.  
That is not, however, of importance, since it is established 
the veteran was present at these tests.  Consequently, the 
Board may decide the case on the record.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001, at the age of 65.  
Metastatic prostate cancer was certified as the immediate 
cause of death on his death certificate; renal failure was 
certified as a contributing factor in the veteran's death. 

2.  There is no persuasive medical evidence relating the 
veteran's metastatic prostate cancer to in-service radiation 
exposure during atmospheric nuclear testing or any other 
aspect of the veteran's active military service. 

3.  At the time of his death, the veteran had no service-
connected disabilities.

4.  There is no persuasive medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death. 

5.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2006).

2.  Entitlement to Dependents' Educational Assistance 
benefits is not warranted.  38 U.S.C.A. §§ 3500, 3501 (West 
2002 and Supp. 2006); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The appellant asserts that she is entitled to service 
connection for the cause of the veteran's death inasmuch as 
the veteran was exposed to radiation during the Korean 
Conflict, while participating in Operation Ivy in 1952 and 
that such exposure led to his developing metastatic prostate 
cancer and lymphoma which caused his death.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of chronic diseases, was manifested to a compensable 
degree within one year of service discharge.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  In the absence of 
such evidence, the regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  See 38 U.S.C.A. 
§ 1310 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.310(a), 
3.312 (2006).  With respect to the principal cause of death, 
VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  See 38 C.F.R. § 3.312(b) 
(2006).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  See 38 C.F.R. § 3.312 (2006).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App.  341, 346 (1999).  The determination as 
to whether these Hickson requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  In 
addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006).

In addition to the foregoing, service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways, which have been outlined by the Court.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 
10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  
First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Under Combee, VA must not only determine whether a 
veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.  

In the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  Such a presumption, of course, must be based 
upon a finding that the veteran was, in fact, "a radiation-
exposed veteran."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.  

Finally, other "radiogenic" diseases, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service (for most of 
the listed diseases) in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Section 3.311(a) calls for the development of a 
radiation dose assessment where it is established that a 
radiogenic disease first became manifest after service, where 
it was not manifest to a compensable degree within any 
applicable presumptive period specified in either 38 C.F.R. § 
3.307 or § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  

The Board will first review whether service connection should 
have been established for the veteran's prostate cancer.  The 
Board notes that service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  The 
record indicates that there is no medical evidence linking 
the veteran's prostate cancer to his military service or to 
radiation exposure during his period of military service.  

In this instance, the veteran filed a claim for service 
connection for cancer of the prostate with metastases left 
iliac lymph node as a result of exposure to ionizing 
radiation in July 1997.  In a statement in support of his 
claim dated July 1997, the veteran alleged that he was 
exposed to radiation while serving aboard the USS Tolovana 
during atmospheric nuclear testing in November 1952 during 
operations Ivy Mike and Ivy King in the Eniwetok Atoll.  The 
July 1997 statement provided the veteran's answers to the 
Atomic Test/Radiation Exposure Questionnaire.  The July 1997 
statement indicates that the veteran recalled witnessing two 
tests and may have been exposed to additional testing from 
January 1951 to October 1954.  The veteran reported that the 
USS Tolovana delivered fuel and aviation jet fuel to the 
Eniwetok Atoll and the ships in the surrounding area.  The 
veteran explained that during the nuclear atmospheric testing 
that the ship was approximately 19 miles away from ground 
zero and that he was in the open on the ship's deck during 
the testing.

The June 4, 1998, RO decision denied the veteran's claim for 
service connection because there was no medical evidence 
linking the veteran's prostate cancer to any aspect of 
military service.  In addition, due to the distance of the 
veteran's unit from ground zero, the evidence indicated that 
there was no potential for internal exposure to neutron 
radiation and, therefore, no evidence that radiation exposure 
caused the veteran's prostate cancer.  The veteran did not 
file a notice of disagreement (NOD) to the June 4, 1998, RO 
decision.  


The Board finds that the medical evidence of record does not 
indicate that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of death or for which service connection should have been 
established.          

The veteran's service medical records are devoid of evidence 
that the veteran was diagnosed with prostate cancer during 
his period of active duty service or that he had any 
complaints or problems regarding his prostate during military 
service.  The veteran's separation examination in November 
1954 noted that the genitourinary system was normal.

The Board finds that the veteran's service medical records 
and post-service medical records show no indication that the 
veteran was treated for prostate problems or that he was 
diagnosed with prostate cancer until many years after 
service.  In fact, it is not until June 1993, more than 3 
decades after military service, that the veteran was 
diagnosed with prostate cancer.  

Private outpatient treatment notes from the Fargo Clinic 
MeritCare indicate that the veteran was diagnosed with 
prostate cancer.  A treatment note dated June 1993 indicates 
that a needle biopsy of the prostate showed poorly 
differentiated carcinoma.  The June 1993 note also indicates 
that the veteran had a renal ultrasound which indicated 
normal kidneys and a bone scan which did not show evidence of 
bony metastasis.  Private outpatient treatment notes from St. 
Luke's Hospitals MeritCare dated July 1993 shows that the 
veteran underwent a pelvic lymphadenectomy and bilateral 
orchiectomy.  A July 1993 pathology report from the Fargo 
Clinic MeritCare confirmed metastatic adenocarcinoma typical 
of prostatic origin of the left iliac lymph node.        

VA outpatient treatment records dated July 2001 indicate that 
the veteran was diagnosed with prostate cancer, metastatic 
with bone and lymphatic metastases.  The Board notes that 
metastasis is "the transfer of disease from one organ or 
part to another not directly connected with it.  It may be 
due either to the transfer of pathogenic microorganisms ... 
or to transfer of cells, as in malignant tumors." Dorland's 
Illustrated Medical Dictionary 1138 (30th ed.2003).  

While prostate cancer is not one of the diseases listed 
pursuant to the criteria for presumptive service connection 
for diseases specific to radiation-exposed veterans under 38 
C.F.R. § 3.309(d), cancer of the bone is a presumptive 
condition under this regulation.  However, because the 
medical evidence of record indicates that the veteran's 
prostate cancer metastasized into cancer of the bone, the 
presumptive provision pursuant to 38 C.F.R. § 3.309(d) is 
inapplicable in this case.  Ramey v. Gober, 120 F.3d 1239, 
1244 (Fed.Cir.1997), cert. denied, 118 S.Ct. 1171 (1998) 
(medical evidence of record supported finding that carcinoma 
in veteran's liver was result of metastasis from colon 
cancer, rather than from primary liver cancer, so that 
presumptive service connection for liver cancer attributed to 
radiation exposure during service did not apply).  
Accordingly, there is no presumptive service connection under 
38 C.F.R. § 3.309(d) for the veteran's prostate cancer or 
bone cancer.  38 C.F.R. §§ 3.309(d).   

The veteran's post service medical records do not indicate 
that the veteran's prostate cancer was causally linked to his 
period of military service.  A March 15, 2001, medical 
opinion by Dr. Gross indicates that it would be difficult to 
prove the genesis of the veteran's prostate cancer.  Dr. 
Gross opined: 

It has been brought to my attention that 
[the veteran] was rather intimately 
involved with hydrogen bomb testing 
during the atomic program while he was in 
the Armed Forces.  There is obvious 
concern since [the veteran] does have 
cancer that this in some way may have 
contributed to this.  Obviously, prostate 
cancer is quite a common carcinoma form 
in adult males but obviously it would be 
difficult to be able to completely prove 
or disprove ionizing radiation's effect 
upon the genesis of his cancer.

Dr. Gross actually does not give an opinion on the genesis of 
the veteran's cancer in this statement.  While he reported 
that it would be difficult to prove or disprove whether the 
veteran's exposure to radiation caused the veteran's prostate 
cancer, he did not opine that it is impossible for a medical 
opinion to determine the likelihood of prostate cancer due to 
radiation exposure.  Medical evidence that is inconclusive in 
nature cannot be used to support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993);  see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  In view of the fact that the 
March 2001 medical opinion by Dr. Gross is inconclusive in 
nature and does not conclude that it is impossible to 
determine the nature and etiology of the veteran's prostate 
cancer, the Board finds that the opinion by Dr. Gross has 
little evidentiary value.     

The RO obtained a medical opinion on whether the veteran's 
exposure to radiation caused the veteran's prostate cancer 
accordance with 38 C.F.R. § 3.311(b).  Prostate cancer is one 
of the "radiogenic" diseases, listed under 38 C.F.R. § 
3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311(b), when it is 
determined that a veteran was exposed to ionizing radiation 
as a result of participating in atmospheric testing of 
nuclear weapons and he subsequently develops a radiogenic 
disease 5 years or more after exposure, his claim must be 
referred to the Under Secretary for Benefits before 
adjudication to consider the merits of the claim.  In 
accordance with 38 C.F.R. § 3.311(c), the Under Secretary for 
Benefits must consider the evidence in order to render an 
opinion on whether the veteran's prostate cancer resulted 
from exposure to ionizing radiation in service.  The Board 
notes that bone cancer must become manifest within 30 years 
after exposure to come under the requirements of 38 C.F.R. § 
3.311(b)(1).  Because the medical evidence of record 
indicates that the veteran was not diagnosed with bone cancer 
until July 2001, over 40 years after the veteran was 
discharged from military service, consideration of the 
veteran's bone cancer under this provision is not warranted.    

38 C.F.R. § 3.311(a)(2)(i) requires that in claims based upon 
participation in atmospheric nuclear testing that dose data 
must be requested from the appropriate office of the 
Department of Defense.  While in the January 2007 Written 
Brief Presentation the appellant's accredited representative 
contends that the veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141) should have been 
obtained by the RO on behalf of the appellant in support of 
her claim, the veteran denied, during his lifetime, that he 
ever wore a badge to track his radiation exposure, so it is 
clear no further relevant evidence exists. 

The Defense Threat Reduction Agency sent the RO the results 
of the dose assessment conducted for the veteran in a January 
2002 letter.  The letter confirmed that the veteran was 
present at Operation IVY, a U.S. atmospheric nuclear test 
series conducted at the Pacific Proving Ground during 1952.  
At this time, the veteran was assigned to the USS Tolovana 
(TAO 64).  The January 2002 letter indicates that a search of 
dosimetry data revealed no record of radiation exposure to 
the veteran.  However, the author noted that scientific dose 
reconstruction indicates that the veteran would have received 
a probable dose of zero rem gamma (zero rem rounded) (upper 
bound of zero rem gamma).  The author reported that a 
scientific dose reconstruction report titled Neutron Exposure 
for DOD Nuclear Test Personnel (DNA-TR-84-405) indicates that 
due to the distance of the veteran's unit from ground zero, 
he had virtually no potential for exposure to neutron 
radiation.  The letter also reported that a reconstruction 
report titled Low Level Internal Dose Screen - Oceanic Tests 
(DNA-TR-88-260) indicates that an application of the reports 
methodology shows that the veteran's 50 year committed dose 
equivalent to the prostate, bone, and all other organs was 
0.0 rem.  

Subsequently, the veteran's claims folder was forwarded to 
the Under Secretary for Health for an opinion as to the 
relationship between his exposure to ionizing radiation and 
his development of prostate cancer.  The response received in 
April 2002 indicates that the Chief Public Health and 
Environmental Hazards Officer opined that in light of 
radiation dose estimates that it is unlikely that the 
veteran's prostate cancer can be attributed to exposure to 
ionizing radiation in service.  The April 2002 letter 
indicated that the Committee on interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, does not provide screening doses for 
prostate cancer.  The sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established.  

The appellant was sent a letter in December 2003 informing 
her that a report issued by the National Research Council 
(NRC), issued in May 2003, show that radiation doses provided 
by the Defense Threat Reduction Agency may have 
underestimated the amount of radiation to which some veterans 
were exposed.  Because of this, the veteran's claims file was 
sent back to the Defense Threat Reduction Agency for a 
reassessment of the dose estimate because of new dose 
estimate procedures.

A letter dated February 2006 from the Defense Threat 
Reduction Agency indicates that prostate dose assessments 
with respect to the appellant's claim were reconsidered in 
light of its new procedures.  The February 2006 letter 
indicated that the Defense Threat Reduction Agency reviewed 
the details of the veteran's exposure scenario and noted that 
there were no circumstances that would increase the 
previously reported dose estimate.  The revised dose 
information was as follows: "Total external gamma dose 
equivalent:  0.00 rem; Upper bound external gamma dose 
equivalent (revised): 0.0 rem; Total external neutron dose 
equivalent: 0.00 rem; Upper bound external neutron dose 
equivalent (revised): 0.00 rem; Upper bound committed dose 
equivalent to the prostate (revised): 0.0 rem." 

In light of the fact that the dose estimates provided by the 
Defense Threat Reduction Agency are the exact numbers that 
were originally provided to the Under Secretary for Benefits, 
the Board finds that additional review by the Under Secretary 
for Benefits is unnecessary because the clinical data would 
warrant the same findings.  Consequently, there is no 
evidence of record that contradicts the medical opinion from 
the Under Secretary for Benefits that concluded that it is 
unlikely that the veteran's prostate cancer can be attributed 
to exposure to ionizing radiation in service.  Accordingly, 
there is no evidence of record that establishes that the 
veteran's metastatic prostate cancer was related to military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303(a); 3.312 (2006).  In addition, 
there is no medical evidence linking any other service 
related condition to the cause of the veteran's death.

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's prostate 
cancer to radiation exposure or any other aspect of service, 
service connection for the cause of the veteran's death must 
be denied. 

The Board has considered statements from the appellant.  
Although she believes that the veteran's ultimate death was 
due to his exposure to radiation, she is a layperson and has 
no competence to offer a medical diagnosis.  See Espiritu v.  
Derwinski, 2 Vet. App. 492 (1992).  Regrettably, there simply 
is no medical evidence linking the veteran's death to 
radiation exposure in service or any other service related 
condition.  

The Board concludes service connection for the cause of the 
veteran's death must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is 
against the appellant's claim.  As such, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for cause of death must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

The basic prerequisite to establish basic eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the U.S. Code is that the veteran 
have had a permanent and total service-connected disability 
at the date of death or have died as a result of the service- 
connected disability.  See 38 C.F.R. § 3.807(a).  In this 
case, the entitlement criteria specified by law have not been 
satisfied.  The veteran did not have a permanent and total 
service-connected disability at the time of his death.  The 
Board, as discussed above, has determined that the veteran's 
death did not result from a service-connected disability. 

Where the law rather than the evidence is dispositive of a 
claim, the appeal must be denied or terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  Accordingly, since the criteria for 
eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
are not met, the appeal as to that issue is denied as a 
matter of law.


 
III. The Veterans Claims Assistance Act

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claims.  

The letter dated May 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
May 2002 letter was sent prior to the initial adjudication of 
the appellant's claims.  The Board notes that while the 
veteran's claims file contains the letter dated May 2002, it 
does not contain the actual attachment pertaining to "Claims 
Processing Under The New Veterans Claims Assistance Act Of 
2000-Service-Connected Death Claims."  Even though the said 
attachment is not within the veteran's claims file, the May 
2002 letter indicates that the attachment was enclosed with 
the letter.  The Board points out that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court of Veterans Appeals applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented to 
rebut the presumption of regularity or that the attachment to 
the May 2002 letter was not included as an enclosure to that 
letter.  Neither the appellant nor her accredited 
representative has claimed that the appellant was not 
notified about the type and quality of evidence that was 
needed to substantiate her claims.  As such, the Board 
presumes that the attachment to the May 2002 notice letter 
was sent to the appellant at her address of record.  
Moreover, there is no allegation from the appellant that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of the claims.  

As the Board concludes above that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical records have been 
obtained, to the extent requested and available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
A medical opinion was rendered by the VA Under Secretary for 
Health on whether the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service in 
April 2002.  

In the January 2007 Written Brief Presentation, the 
appellant's representative argues that the April 2002 medical 
opinion is inadequate because the radiation dose estimates 
relied on are based on speculation because there was never 
any evidence on the precise location of the USS Tolovana 
during the nuclear testing or actual dosimetry data reporting 
the actual radiation levels at the time of the testing.  The 
appellant's representative has presented no evidence to back 
his assertions that the Defense Threat Reduction Agency did 
not take into account the location of the USS Tolovana in 
determining dose radiation estimates.  In addition, due to 
the medical literature that indicates that prostate 
sensitivity to radiation appears to be relatively low and not 
clearly established, there is no evidence that the proximity 
of the USS Tolovana to ground zero would have necessarily 
increased the likelihood of contracting prostate cancer.  
Further, there is no evidence that the Defense Threat 
Reduction Agency did not take into account all available 
information in coming to a determination including the 
location of the veteran's unit.  While the appellant's 
representative claims that the medical evidence is in 
equipoise, there is no evidence to contradict the April 2002 
medical opinion that it is unlikely that the veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service.  The opinion by Dr. Gross never opines 
on the cause of the veteran's prostate cancer.  Consequently, 
the Board finds the April 2002 opinion is adequate upon which 
to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance benefits is 
denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


